Name: Commission Regulation (EC) NoÃ 178/2005 of 2 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 3.2.2005 EN Official Journal of the European Union L 30/4 COMMISSION REGULATION (EC) No 178/2005 of 2 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 2 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 105,7 204 82,8 212 152,0 624 81,6 999 105,5 0707 00 05 052 165,5 999 165,5 0709 90 70 052 197,6 204 239,9 624 56,7 999 164,7 0805 10 20 052 45,0 204 38,8 212 55,5 220 41,4 448 35,4 624 44,6 999 43,5 0805 20 10 052 49,1 204 61,0 624 72,5 999 60,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 63,4 204 84,8 400 78,8 464 131,4 624 66,2 662 36,0 999 76,8 0805 50 10 052 65,0 999 65,0 0808 10 80 052 104,3 400 110,8 404 107,6 720 59,3 999 95,5 0808 20 50 388 83,2 400 90,9 528 71,9 720 41,5 999 71,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.